868 F.2d 1017
Greg MYERS and Jane Myers, individually and as parents andnatural guardians of Andy Myers, Amy Myers andBrian Myers, minors, Appellants,v.SCOTT COUNTY;  R. Kathleen Morris, Scott County Attorney;Scott County Human Services;  Peg Subby, its Director ofHuman Services;  Thomas Price;  Phipps-Yonas & Price, P.A.;Doris Wilker, Social Worker;  other Employees of ScottCounty Human Services whose names and titles are unknown;Douglas Tietz, Scott County Sheriff;  Deputy Sheriffs NormanPint, Patrick Morgan and Michael Busch;  City Council ofJordan, Minnesota;  and Alvin Erickson, Jordan Chief ofPolice, Appellees.Donald BUCHAN and Cindy Buchan, individually and as parentsand natural guardians of Courtney B. Buchan,Melissa Ellen Buchan and William DonaldBuchan, minors, Appellants,v.SCOTT COUNTY;  Kathleen R. Morris, Scott County Attorney;Scott County Human Services;  Peg Subby, its Director ofHuman Services;  Doris Wilker, Social Worker;  Mary Tafs,Social Worker;  Judy Dean, Social Worker;  Susan Devreis,Psychologist;  other employees of Scott County HumanServices whose names and titles are unknown;  and DouglasTietz, Sheriff of Scott County, Appellees.Daniel J. MEGER and Wanda Lou Meger, individually and asparents and natural guardians of Brian and ChadMeger, minors, Appellants,v.SCOTT COUNTY;  Kathleen Morris;  Scott County WelfareDepartment;  Margaret Subby;  Scott County Sheriff'sDepartment and its deputies, Patrick Morgan, Michael Busch;Doris Wilker;  John Doe and Mary Doe and other employees ofScott County whose names and titles are unknown, Appellees.John JOE and Jane Joe, individually and as the parents andguardians of Tom Joe, Jim Joe and Linda Joe, theirminor children, Appellants,v.SCOTT COUNTY;  Scott County Attorney's Office;  R. KathleenMorris;  Scott County Sheriff's Office;  David Einertson,individually and in his official capacity;  Michael Busch,individually and in his official capacity;  Norman Pint,individually and in his official capacity;  Scott CountyHuman Services Department;  Margaret Subby, individually andin her official capacity;  Thomas Behr, individually and inhis official capacity;  Rachel Paff, individually and in herofficial capacity;  and Victor Ellingson, Appellees.Charles LALLAK and Carol Lallak, husband and wife;  andJeffrey Lallak and Jennifer Lallak, minors, byCharles Lallak and Carol Lallak, theirparents and natural guardians,Appellants,v.SCOTT COUNTY;  Scott County Board of Commissioners;  ScottCounty Attorney's Office;  R. Kathleen Morris, Scott CountyAttorney;  Scott County Sheriff's Department;  DouglasTietz, Scott County Sheriff;  Michael M. Busch, Scott CountyDeputy Sheriff;  Patrick Morgan, Scott County DeputySheriff;  David Einertson, Scott County Deputy Sheriff;Norman Pint, Scott County Deputy Sheriff;  other employeesof Scott County Sheriff's Department whose names and titlesare unknown;  Scott County Human Services Department;Rachel Paff, Social Worker with Scott County Human ServicesDepartment;  other employees of Scott County Human ServicesDepartment whose names and titles are unknown;  LarryNorring, Officer with Jordan Police Department, Appellees.Terry MORGENSON, Appellant,v.SCOTT COUNTY;  Scott County Attorney's Office;  R. KathleenMorris, Scott County Attorney;  R. Gehl Tucker;  NancyPlatto;  Scott County Sheriff's Department;  Douglas Tietz,Scott County Sheriff;  Michael M. Busch, Scott County DeputySheriff;  Patrick Morgan, Scott County Deputy Sheriff;David Einertson, Scott County Deputy Sheriff;  Norman Pint,Scott County Deputy Sheriff;  other employees of ScottCounty Sheriff's Department whose names and titles areunknown;  Scott County Human Services Department;  DorisWilker, Social Worker with Scott County Human ServicesDepartment;  Margaret Subby, Director of Scott County HumanServices;  other employees of Scott County Human ServicesDepartment whose names and titles are unknown, Appellees.Scott GERMUNDSON, Marlene Germundson, Sara Germundson andMelissa Germundson, Appellants,v.SCOTT COUNTY;  Scott County Attorney's Office;  R. KathleenMorris, Scott County Attorney;  R. Gehl Tucker;  NancyPlatto;  Mary Tafs;  Karen Kandik;  Scott County Sheriff'sDepartment;  Douglas Tietz, Scott County Sheriff;  MichaelM. Busch, Scott County Deputy Sheriff;  Patrick Morgan,Scott County Deputy Sheriff;  David Einertson, Scott CountyDeputy Sheriff;  Norman Pint, Scott County Deputy Sheriff;other employees of Scott County Sheriff's Department whosenames and titles are unknown;  Scott County Human ServicesDepartment;  Doris Wilker, Social Worker with Scott CountyHuman Services Department;  Margaret Subby, Director ofScott County Human Services Department;  other employees ofScott County Human Services Department whose names andtitles are unknown;  Larry Norring, Officer with JordanPolice Department, Appellees.Judith Ann KATH, Appellant,v.R. Kathleen MORRIS, individually, and as Scott CountyAttorney;  Unnamed Scott County Employees, individually andas employees and agents of Scott County, a PoliticalSubdivision of the State of Minnesota;  and Scott County, Appellees.
Nos. 88-5018 thru 88-5025.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 20, 1988.Decided March 3, 1989.

On Appeal from the United States District Court for the District of Minnesota;  Harry H. MacLaughlin, U.S.D.C., Judge.
Thomas Hunziker, Minneapolis, Minn., David Albright, Bloomington, Minn., Marc Kurzman, Minneapolis, Minn., for appellants.
David Sturges, New Prague, Minn. & Jon Iverson, Minneapolis, Minn., for appellees.
Before ARNOLD and MAGILL, Circuit Judges, and ROSS, Senior Circuit Judge.
ARNOLD, Circuit Judge.


1
These appeals arise out of an investigation into alleged sexual abuse of children in Scott County, Minnesota.  Most of the facts and legal issues have already been thoroughly set forth and resolved in a previous appeal, Myers v. Morris, 810 F.2d 1437 (8th Cir.), cert. denied, --- U.S. ----, 108 S.Ct. 97, 98 L.Ed.2d 58 (1987).  As a result of our decision in that appeal, summary judgment was entered in favor of the following groups of defendants:  Guardians ad litem, therapists, police officers of the City of Jordan, Minnesota, the Scott County Board of Commissioners, the County Attorney, the County Sheriff, and deputy sheriffs.


2
In the present appeal, we are asked to review the order of the District Court1 granting motions for summary judgment by Scott County, the Scott County Department of Human Services, and a group of social workers.  In re Scott County Master Docket, 672 F.Supp. 1152 (D.Minn.1987).


3
We affirm.  The opinion of the District Court exhaustively states the facts and discusses the applicable law.  We see no point in embellishing at length on Judge MacLaughlin's able opinion.  As the District Court carefully explained, the theory of substantive due process is properly reserved for truly egregious and extraordinary cases, and violations of state law, in and of themselves, are not actionable under 42 U.S.C. Sec. 1983.  We have carefully considered the arguments of appellants, and we are well aware that they have suffered much.  Their allegations, however, do not rise to a constitutional level.  There may well have been deviations from proper investigative procedure in the delicate area of child sexual abuse.  These matters, however, are best left to the common law of torts.  We note that plaintiffs' pendent state-law claims were dismissed without prejudice by the District Court, and we approve this action.


4
Accordingly, the judgments are affirmed on the basis of the opinion of the District Court.2



1
 The Hon.  Harry H. MacLaughlin, United States District Judge for the District of Minnesota


2
 In No. 88-5022, the appellants Scott and Marlene Germundson have not filed a brief.  The appellee Scott County has moved to dismiss their appeal.  This motion is granted, and the appeal in No. 88-5022 is dismissed for want of prosecution